     Case: 3:20-cv-00278-wmc Document #: 468 Filed: 08/31/20 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF WISCONSIN

Jill Swenson, Melody McCurtis, Maria
Nelson, Black Leaders Organizing for
Communities, and Disability Rights
Wisconsin,
            Plaintiffs,
      v.
Marge Bostelmann, Julie M. Glancey,
Ann S. Jacobs, Dean Knudson, Robert F.          Case      No.    3:20-cv-459-wmc
Spindell, Jr., and Mark L. Thomsen,             (consolidated with Nos. 3:20-cv-
Commissioners of the Wisconsin                  249-wmc, 3:20-cv-278-wmc, 3:20-
Elections Commission; Meagan Wolfe,             cv-284-wmc, and 3:20-cv-340-
Administrator   of    the Wisconsin             wmc)
Elections Commission,
             Defendants,
     and
Republican    National     Committee,
Republican Party of Wisconsin, and the
Wisconsin Legislature,
            Intervenor Defendants.

    WISCONSIN LEGISLATURE’S RESPONSE TO SWENSON PLAINTIFFS’
              NOTICE OF SUPPLEMENTAL AUTHORITY


      Swenson Plaintiffs have called this Court’s attention to the recently issued

decision in Frederick v. Lawson, No. 19-cv-01959, ___ F. Supp. 3d ___, 2020 WL

4882696 (S.D. Ind. Aug. 20, 2020). Frederick provides no support for Plaintiffs’

various, sweeping challenges to Wisconsin’s election laws.

      Plaintiffs first contend that Frederick is relevant here based on that court’s

conclusion that the Indiana Secretary of State was the proper defendant in the case.
       Case: 3:20-cv-00278-wmc Document #: 468 Filed: 08/31/20 Page 2 of 5




Dkt. 534 at 3.* But in Frederick, the court pointed to Indiana precedent implicitly

establishing that the Secretary of State was a proper defendant in such lawsuits

under Indiana law. Frederick, 2020 WL 4882696, at *11 (citing League of Women

Voters of Ind. v. Rokita, 929 N.E.2d 758 (Ind. 2010)). Here, Plaintiffs have cited no

such   caselaw   regarding    Wisconsin’s    election   regime,   which   is   the   most

“decentralized” election-regulation system in the country. See Dkt. 454 at 11 (citation

omitted). As the Legislature has explained, Wisconsin law vests the legal duty and

authority to administer elections in election officials at the county or municipal level,

see Wis. Stat. §§ 7.10, 7.15, and the Wisconsin Elections Commission “has no legal

authority to be able to mandate” local election officials’ exercise of these powers and

duties, Dkt. 454 at 12 (quoting Wolfe Dep. 57:3–5).

       The Swenson Plaintiffs next erroneously argue that Frederick provides

support for their due process claims.       Dkt. 534 at 3. The plaintiffs in Frederick

challenged absentee-ballot rejections on the basis of “signature mismatch,” or when

a county or local election official determines that “the [voter’s] ‘signature on the

application [does not] correspond[ ] to the signature on the absentee ballot affidavit.’”

Frederick, 2020 WL 4882696, at *3–4 (citation omitted) (first alteration in original).

The signature comparisons at issue in Frederick require human judgment and

discernment, and some differences between a person’s signatures might “be

accounted for by age or disability of the voter.” Ind. Code § 3-11-4-17.5(a)(3). For



       *Citations to “Dkt. ___” are to the docket in Democratic National Committee v.
Bostelmann, 3:20-cv-249-wmc, unless otherwise indicated.

                                          -2-
      Case: 3:20-cv-00278-wmc Document #: 468 Filed: 08/31/20 Page 3 of 5




that reason, Frederick held that there was a “real risk of erroneous rejection,

particularly given the natural variations in a person’s handwriting” and additional

procedures, including pre-rejection notice and opportunity to cure, were likely to

greatly reduce the risk. 2020 WL 4882696, at *14. But here, the main basis for

rejecting an absentee ballot is the requirement that that all absentee ballots have a

witness signature. See Dkt. 493 at 54. Whether an absentee ballot has the legally

mandated witness signature generally requires no human judgment, and no

additional procedures are necessary to protect any Wisconsin voters from the

erroneous rejection of ballots. Dkt. 454 at 78. And Wisconsin law already provides

procedures for absentee voters to correct errors with their absentee ballots. See Wis.

Stat. §§ 6.86(5), 6.869, 6.87(9).

       Finally, Plaintiffs argue that Frederick supports their treatment of due process

claims as wholly independent from the Anderson/Burdick framework applicable to all

challenges to voting laws. Dkt. 534 at 4. But Plaintiffs fail to acknowledge that no

party in Frederick appears to have made any arguments against the applicability of

the procedural-due-process framework to the issues before the court, with the

defendant simply engaging the plaintiffs’ due process claims on the merits. See

Defendant’s Memorandum of Law in Support of Motion for Summary Judgment, Dkt.

64, Frederick v. Lawson, No. 1:19-cv-01959 (S.D. Ind. filed Feb. 4, 2020). Given the

parties’ failure to present to the court the specific arguments made by the Legislature

here, the Frederick court cannot be faulted for not addressing the threshold question

and merely proceeding to the Frederick plaintiffs’ claims on their merits.


                                         -3-
Case: 3:20-cv-00278-wmc Document #: 468 Filed: 08/31/20 Page 4 of 5




This Court should deny Plaintiffs’ motions for a preliminary injunction.

Dated: August 31, 2020

                                    Respectfully Submitted,

                                    /s/ Misha Tseytlin
                                    MISHA TSEYTLIN
                                    (State Bar No. 1102199)
                                    ROBERT E. BROWNE, JR.
                                    (State Bar No. 1029662)
                                    KEVIN M. LEROY
                                    (State Bar No. 1105053)
                                    SEAN T.H. DUTTON
                                    TROUTMAN PEPPER HAMILTON
                                    SANDERS LLP
                                    227 W. Monroe Street
                                    Suite 3900
                                    Chicago, IL 60606
                                    (608) 999-1240
                                    (312) 759-1939 (fax)
                                    misha.tseytlin@troutman.com
                                    robert.browne@troutman.com
                                    kevin.leroy@troutman.com
                                    sean.dutton@troutman.com

                                    KASIA HEBDA
                                    TROUTMAN PEPPER HAMILTON
                                    SANDERS LLP
                                    600 Peachtree Street, N.E.
                                    Suite 3000
                                    Atlanta, GA 30308
                                    (404) 885-3000
                                    kasia.hebda@troutman.com

                                    Attorneys for the Wisconsin Legislature




                                  -4-
      Case: 3:20-cv-00278-wmc Document #: 468 Filed: 08/31/20 Page 5 of 5




                           CERTIFICATE OF SERVICE

      I hereby certify that on the 31st day of August, 2020, a true and accurate copy

of the foregoing was served via the Court’s CM/ECF system upon all counsel of record.



                                            /s/ Misha Tseytlin
                                            MISHA TSEYTLIN
                                            TROUTMAN SANDERS LLP
                                            227 W. Monroe Street
                                            Suite 3900
                                            Chicago, IL 60606
                                            (608) 999-1240
                                            (312) 759-1939 (fax)
                                            misha.tseytlin@troutman.com
